Citation Nr: 1302337	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  07-13 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's gastroesophageal reflux disease (GERD) for the period prior to January 18, 2008.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's GERD for the period on and after January 18, 2008.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right foot reconstruction residuals.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right foot reconstruction scar residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to April 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Houston, Texas, Regional Office which, in pertinent part, established service connection for sinusitis and right foot reconstruction residuals; assigned noncompensable evaluations for those disabilities; effectuated the awards as of May 1, 2005; and denied service connection for both lumbar spine degenerative disc disease and sciatic radiculopathy.  In April 2006, the Houston, Texas, Regional Office, in pertinent part, established service connection for GERD; assigned a noncompensable evaluation for that disability; and effectuated the award as of May 1, 2005.  In February 2008, the Waco, Texas, Regional Office (RO) granted service connection for lumbar spine degenerative disc disease and right lower extremity sciatic radiculopathy; assigned 10 percent evaluations for those disabilities; effectuated the awards as of May 1, 2005; increased the initial evaluation for the Veteran's right foot reconstruction residuals from noncompensable to 10 percent; increased the evaluation for the Veteran's GERD from noncompensable to 10 percent; and effectuated that award as of January 18, 2008.  

In January 2009, the RO, in pertinent part, increased the evaluation of the Veteran's lumbar spine degenerative disc disease from 10 to 20 percent; effectuated the award as of January 24, 2008; and denied service connection for sleep apnea.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In September 2010, the Board determined that the Veteran had withdrawn his appeal from the evaluations assigned for his lumbar spine degenerative disc disease, right lower extremity sciatic disorder, and sinusitis; dismissed those issues; granted service connection for sleep apnea; and remanded the evaluations of the Veteran's GERD and right foot disorder to the RO for additional action.  

In September 2010, the RO granted a separate 10 percent evaluation for right foot reconstruction scar residuals and effectuated the award as of June 22, 2009.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

The issues of the evaluation of the Veteran's right foot reconstruction residuals and his right foot reconstruction scar residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.   Prior to January 18, 2008, the Veteran's GERD was objectively manifested by no more than chronic epigastric distress with complaints of pyrosis and regurgitation; EGD findings consistent with GERD, a hiatal hernia, and probable reflux esophagitis; and the need for prescribed Prevacid.  

2.  In a December 22, 2011, written statement, the Veteran indicated that he "did not seek an increase greater that 10%" for his GERD.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the Veteran's GERD for the period prior to January 18, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.20, 4.114, Diagnostic Code 7346 (2012).  

2.  The issue of the Veteran's entitlement to an evaluation in excess of 10 percent for his GERD for the period on and after January 18, 2008, has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran pertaining to his GERD including a November 2005 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The November 2005 VCAA notice was issued to the Veteran prior to the April 2006 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the April 2007 statement of the case (SOC) and the supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded hearings before a VA Decision Review Officer (DRO) and the undersigned Acting Veterans Law Judge sitting at the RO.  Transcripts of the hearings were prepared and incorporated into the record.   

The Board remanded the Veteran's appeal to the RO for additional action including a VA evaluation to ascertain the nature and etiology of his GERD.  The Veteran was afforded a January 2011 examination for compensation purposes.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2011 examination report reflects that all relevant testing was performed.  The examiner noted reviewing the record and provided the requested opinion.  The Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


II. GERD

A.  Historical Review

The Veteran's service treatment records indicate that he was treated for GERD.  The report of an April 2006 VA examination for compensation purposes states that the Veteran was diagnosed with GERD.  In April 2006, VA established service connection for GERD; assigned a noncompensable evaluation for that disability; and effectuated the award as of May 1, 2005.  In February 2008, the RO increased the evaluation for the Veteran's GERD from noncompensable to 10 percent disabling and effectuated the award as of January 18, 2008.  

B.  Evaluation 

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).  The Board finds that GERD is most closely analogous to a hiatal hernia in terms of symptomatology and resulting disability pictures.  

A 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation which are of lesser severity than is required for a 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability evaluations assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the Veteran's predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2012).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

A.  Period Prior to January 18, 2008

A June 2005 treatment record from N. Parekh, M.D., states that the Veteran complained of a chronic sensation of "acid in [his] mouth all the time."  He reported that his symptoms improved when he took his prescribed Prevacid.  The doctor observed that the Veteran's dysphagia had improved; his weight was up; and experienced no vomiting.  

An August 2005 hospital summary from the Medical Center of Arlington reflects that the Veteran underwent an esophagogastroduodenoscopic (EGD) evaluation which revealed findings consistent with chronic GERD, a hiatal hernia, and probable reflux esophagitis.  The Veteran was directed to continue taking his prescribed Prevacid.  

At an April 2006 VA examination for compensation purposes, the Veteran complained of chronic indigestion and belching which frequently woke him at night.  He reported that his prescribed Prevacid relieved his symptoms as long as he remembered to take it and he had gained 60 pounds since discharge from military service.  On examination, the Veteran was noted to be obese and to exhibit "some mild" generalized abdominal tenderness.  The Veteran was diagnosed with GERD.  

In a November 2006 written statement, the Veteran asserted that a compensable evaluation was warranted for his GERD as he was dependent upon prescribed medication to keep his symptoms under control and experienced severe acid reflux if he failed to take the medication.  

At the April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, the Veteran testified that prior to January 18, 2008, his GERD symptomatology include chronic pyrosis and regurgitation and was somewhat relieved by his prescribed medication.  In a December 2011 written statement, the Veteran advanced that a 10 percent evaluation was warranted for his GERD prior to January 18, 2008.  He clarified that:

I do not seek an increase greater than 10%.  However, I am requesting [that] the rating be backdated to my date of discharge, 1 May 2005, to accurately reflect the effective date of the disability shown in my medical records.  

The Board has reviewed the probative evidence of record including the Veteran's testimony on appeal.  Prior to January 18, 2008, the Veteran's GERD was objectively manifested by chronic epigastric distress with complaints of pyrosis and regurgitation and EGD findings consistent with GERD, a hiatal hernia, and probable reflux esophagitis.  The Veteran's GERD symptoms were controlled by his prescribed Prevacid.  Such findings merit assignment of at least a 10 percent evaluation under the provisions of Diagnostic Code 7346.  In the absence of any subjective or objective findings such as substernal, arm, or shoulder pain and a considerable impairment of health associated with the Veteran's GERD, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the relevant time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, the Veteran has acknowledged that a 10 percent evaluation would adequately reflect his GERD disability picture prior to January 18, 2008.   

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected GERD under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  The established criteria found in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2012) reasonably describes the Veteran's GERD disability level and symptomatology, namely, recurrent epigastric distress.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2012) is not warranted.  

B.  Period on and after January 18, 2008

In his December 22, 2011, written statement, the Veteran specifically indicated that he "did not seek an increase greater that 10%" for his GERD.  A Veteran may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2012).  The Board finds that the Veteran effectively withdrew his substantive appeal from the evaluation assigned for his GERD for the period on and after January 18, 2008. Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the appeal as to this issue should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


ORDER

A 10 percent evaluation for the Veteran's GERD for the period prior to January 18, 2008, is granted subject to the law and regulations governing the award of monetary benefits.  

The issue of entitlement to an evaluation in excess of 10 percent for the Veteran's GERD for the period on and after January 18, 2008, is dismissed.  


REMAND

The report of an August 2010 VA examination for compensation purposes states that the Veteran reported receiving ongoing podiatric treatment from a Dr. Landry.  The report of a January 2011 VA examination for compensation purposes states that the Veteran took hydrocodone (a prescription narcotic pain medication) for his severe foot pain.  Clinical documentation of the cited treatment is not of record.  Additionally, clinical documentation dated after January 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his right foot reconstruction residuals including that provided after January 2011, such as the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Landry and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record all VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after January 2011.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


